Title: Enclosure III: Henry Martin to Sydney, 3 November 1784
From: Martin, Henry
To: Townshend, Thomas, first Viscount (Sydney)


Enclosure IIIHenry Martin to Sydney

My Lord
New Street Bishop Gate StreetNovemr. 3d. 1784

I have taken the liberty to trouble Your Lordship at the request of Mr. McClanachan relative to a circumstance which I am informed was promised to be laid before you some time ago.
Mr. McClanachan a respectable Merchant of Philadelphia during the course of the late war fitted out and was concerned in some American privateers one of which took an English prize which was legally condemned by the high Court of Admiralty at Philadelphia. A person now in London said to be owner claiming said Vessel and Cargo has brought an action at law to recover the same by which means Mr. McClanachan has been arrested confined and obliged to give bail in the sum of £6000 to appear and defend the same. Your Lordship will be pleased to reflect that although Mr. McClanachan has had friends to bail him yet instances may and perhaps will happen when citizens of America under Similar circumstances but friendless would inevitably be ruined by process of law of this cost. I am justified in making this observation to Your Lordship as I know of persons who propose pursuing the same unjust and vexatious plan. It would be presumptuous for me to mention to Your Lordship the effect that this procedure will have in America and fully persuaded as I am that Your Lordship is disposed to preserve a good understanding with the united States I hope that Your Lordship will be pleased to direct some remedy for this evil. Mr. McClanachan is a Gentleman of the first mercantile Character in Philadelphia and if necessary can prove himself a citizen of America by twenty different Gentlemen in London and his case is particularly hard as he wished to have went abroad three weeks ago and is detained only by this action from pursuing business of particular consequence to him. If any remedy for relief occurs to Your Lordship I beg the favour of your interference here.
I am very respectfully Your Lordships most Obt Servt,

Henry Martin

